Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received March 8, 2022. There we no claims added, canceled or amended. Therefore, claims 1-2, 4-7, 9-13, 15-18 and 20-22 are pending and addressed below.
Applicant’s arguments to the claims are sufficient to overcome the 35 USC § 112 rejections set forth in the previous office action dated December 13, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-7, 9-13, 15-18 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 and 12 are directed to obtaining prescribing drug information and published guidelines for each of a plurality of ADMs available for managing glucose levels, and receiving patient information associated with a patient. The claim(s) recite(s) obtaining, prescribing drug information and published guidelines for each of a plurality of Anti-Diabetes Medications (ADMs) available for managing glucose levels; receiving, patient information associated with a patient seeking selection and dosing of one or more of the available ADMs; for each of the available ADMs: determining, an adverse demerit value, a guideline demerit value, and an instruction demerit value based on the patient information, the prescribing drug information, and the published guidelines for the corresponding available ADM; and determining, a total demerit value by summing the adverse demerit value, the guideline demerit value, and the instruction demerit value; ordering, the total demerit values for the available ADMs from lowest to highest; selecting, a predetermined number of recommended ADMs associated with the lowest total demerit values from the plurality of available ADMs; determining, a recommended dosage for each recommended ADM based on the patient information, the prescribing drug information, and the published guidelines; and transmitting a therapy regimen to a patient, the therapy regimen comprising the recommended ADMs and the recommended dosage for each recommended ADM.
The limitations of obtaining, prescribing drug information and published guidelines for each of a plurality of Anti-Diabetes Medications (ADMs) available for managing glucose levels; receiving, patient information associated with a patient seeking selection and dosing of one or more of the available ADMs; for each of the available ADMs: determining, an adverse demerit value, a guideline demerit value, and an instruction demerit value based on the patient information, the prescribing drug information, and the published guidelines for the corresponding available ADM; and determining, a total demerit value by summing the adverse demerit value, the guideline demerit value, and the instruction demerit value; ordering, the total demerit values for the available ADMs from lowest to highest; selecting, a predetermined number of recommended ADMs associated with the lowest total demerit values from the plurality of available ADMs; determining, a recommended dosage for each recommended ADM based on the patient information, the prescribing drug information, and the published guidelines; and transmitting a therapy regimen to a patient, the therapy regimen comprising the recommended ADMs and the recommended dosage for each recommended ADM, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “data processing hardware, patient device, dosing controller, fitness tracker” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “data processing hardware” language, “accessing” in the context of this claim encompasses the user manually retrieving patient medical records. Similarly, the analyzing the medical record of the candidate patient to determine that the candidate patient has at least a major or minor serious illness, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “data processing hardware, patient device, dosing controller and fitness tracker” to perform all of the obtaining, prescribing drug information and published guidelines for each of a plurality of Anti-Diabetes Medications (ADMs) available for managing glucose levels; receiving, patient information associated with a patient seeking selection and dosing of one or more of the available ADMs; for each of the available ADMs: determining, an adverse demerit value, a guideline demerit value, and an instruction demerit value based on the patient information, the prescribing drug information, and the published guidelines for the corresponding available ADM; and determining, a total demerit value by summing the adverse demerit value, the guideline demerit value, and the instruction demerit value; ordering, the total demerit values for the available ADMs from lowest to highest; selecting, a predetermined number of recommended ADMs associated with the lowest total demerit values from the plurality of available ADMs; determining, a recommended dosage for each recommended ADM based on the patient information, the prescribing drug information, and the published guidelines; and transmitting a therapy regimen to a patient, the therapy regimen comprising the recommended ADMs and the recommended dosage for each recommended ADM steps. The “data processing hardware, patient device and dosing controller, fitness tracker” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., data processing hardware, patient device and dosing controller, fitness tracker). Claim 12 has additional limitations (i.e., data processing hardware, patient device and dosing controller, fitness tracker). Looking to the specifications, these components are described at a high level of generality (¶ 57; In some examples, the clinical support system 100 includes the network 20, the patient device 110, the dosing controller 160, a service provider 130, and a glucose device manufacturer provider 180. The patient device 110 may include, but is not limited to, desktop computers 110a or portable electronic device 110b (e.g., cellular phone, smartphone, personal digital assistant, barcode reader, personal computer, or a wireless pad), activity trackers 110c (e.g., smart watch, fitness band) or any other electronic device capable of sending and receiving information via the network 20). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[memory hardware]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations (i.e., transferring funds) to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2, 4-7, 9-11, 13, 15-18 and 20-22 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Processes” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-2, 4-7, 9-13, 15-18 and 20-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 9, 11, 12-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bousamra et al. Pub. No.: US 20120286953 A1, hereinafter Bousamra, in view of Saint et al. Pub. No.: US 20180353698 A1 hereinafter Saint further in view of Alferness et al. Pub. No.: US 20100198020 A1 hereinafter Alferness.

As per Claim 1, Bousamra teaches a method comprising: 
--obtaining, at data processing hardware, prescribing drug information and published guidelines available for managing glucose levels in outpatients that either have Diabetes or at risk of developing Diabetes (see Bousamra paragraph(s) 4, wherein clinicians generally treat diabetic patients according to published therapeutic guidelines such as, for example, Joslin Diabetes Center & Joslin Clinic, Clinical Guideline for Pharmacological Management of Type 2 Diabetes (2007) and Joslin Diabetes Center & Joslin Clinic, Clinical Guideline for Adults with Diabetes (2008). Also see Bousamra paragraph(s) 118 and 230, wherein there is a family of human once-weekly long acting glucagon-like peptide-1 (GLP 1) drugs which can be prescribed to T2Ds who show high post prandial bG values.  These GLP 1 drugs are similar to the natural hormone GLP-1 which has a key role in blood sugar regulation by stimulating insulin secretion and suppressing glucagon secretion.  Therefore, a structured collection procedure 70 can be provided in one embodiment which proposes an intensive measurement of bG values during the time after one or more meals over time allows therapy efficacy to be shown by means of observed reduced postprandial bG values.  Based on such observed values, doses recommendation for a GLP 1 drug and/or whether a particular GLP 1 drug is the right drug at all for the patient can be determined); 
--receiving, at the data processing hardware, patient information associated with a patient seeking selection and dosing of one or more of the available ADMs [for managing diabetes] (see Bousamra paragraph(s) 118 and 230 wherein there is a family of human once-weekly long acting glucagon-like peptide-1 (GLP 1) drugs which can be prescribed to T2Ds who show high post prandial bG values.  These GLP 1 drugs are similar to the natural hormone GLP-1 which has a key role in blood sugar regulation by stimulating insulin secretion and suppressing glucagon secretion.  Therefore, a structured collection procedure 70 can be provided in one embodiment which proposes an intensive measurement of bG values during the time after one or more meals over time allows therapy efficacy to be shown by means of observed reduced postprandial bG values.  Based on such observed values, doses recommendation for a GLP 1 drug and/or whether a particular GLP 1 drug is the right drug at all for the patient can be determined);
for each of the available ADMs: 
-- determining, by the data processing hardware, an adverse demerit numerical value, a guideline demerit numerical value, and an instruction demerit numerical value based on the patient information, the prescribing drug information, and the published guidelines for the corresponding available ADM (see Bousamra paragraph(s) 41 and 254, wherein "criteria" can mean one or more criterions, and can be at least one or more of a guideline(s), rule(s), specific(s)/characteristic(s), and dimension(s)/measurement(s) used to judge whether one or more conditions are satisfied or met to begin, accept, and/or end one or more procedural steps, actions, and/or values)). Examiner interpret criteria as a demerit, wherein criteria is for example is a dimension(s) (i.e. measurement = amount); and 
--determining, by the data processing hardware, a total demerit numerical value by summing the adverse demerit numerical value, the guideline demerit numerical value, and the instruction demerit numerical value (see Bousamra paragraph(s) 41 and 254); 
--ordering, by the data processing hardware, the total demerit numerical values in numerical  order for the available ADMs from lowest total demerit numerical value to highest total demerit numerical value (see Bousamra paragraph(s) 41 and 254); 
--selecting, by the data processing hardware, a predetermined number of recommended ADMs associated with the lowest total demerit numerical values from the plurality of available ADMs (see Bousamra paragraph(s) 41 and 254); 
--determining, by the data processing hardware, a recommended dosage for each recommended ADM based on the patient information, the prescribing drug information, and the published guidelines ((see Bousamra paragraph(s) 4, 41, 118, 230 and 254); and 
--transmitting a therapy regimen from the data processing hardware to a patient device associated with the patient and in communication with the data processing hardware via a network, the therapy regimen comprising the recommended ADMs and the recommended dosage for each recommended ADM, the therapy regimen when received by the patient device causing the patient device to display the recommended ADMs and the recommended dosage for each recommended ADM on a patient interface executing on the patient device (see Bousamra paragraph(s) 64-65, 118, 230 and 238;wherein a data processing device may utilize an algorithm to automatically reduce the insulin dosage and instruct the diabetic person of the reduced insulin dosage).
Bousamra fails to teach:
--for each of a plurality of Anti-Diabetes Medications (ADMs); and 
-- the therapy regimen when received by the patient device, causes the patient device to display the recommended ADMs and the recommended dosage for each recommended ADM on a patient interface executing on the patient device; 
-- wherein a magnitude of the adverse demerit numerical value increases when at least one of: the patient has a contraindicating condition for not recommending the corresponding available ADM: or the patient is taking a medication that adversely interacts with the corresponding available ADM;
-- the therapy regimen when received by the patient device, causes the patient device to display the recommended ADMs and the recommended dosage for each recommended ADM on a patient interface executing on the patient device;
-- receiving, at the data processing hardware, exercise data obtained by a fitness tracker worn by the patient and in communication with the data processing hardware, the exercise data indicating a number of calories burned by the patient; and
-- determining, by the data processing hardware, an energy-adjusted A1c value based on a function of the current hemoglobin A1c value of the patient, the number of calories burned by the patient, and the current weight of the patient, the energy-adjusted A1c value being different than the current hemoglobin A1c value of the patient.
Saint et al. teaches pen 10 is configured in communication with a user's mobile computing and communication device 5, e.g., such as the user's smartphone, tablet, and/or wearable computing device, such as a smartwatch, smartglasses, etc., and/or a user's laptop and/or desktop computer, a smart television, or network-based server computer. In some example embodiments of the app resident on the companion device 5, the learning dose calculator module 220 is configured to receive and process health data and user contextual data to calculate a time-relevant and circumstance-relevant dose amount that the system recommends to the patient to dose.  For example, the health data can include information pertaining to the medicine to dose (e.g., type of medicine in the pen device 10 to dose (ADMs), such as type of insulin; previous amount or amounts dosed, such as last dose or a historical dose; and/or other medicines used by the patient), information pertaining to a measured analyte (e.g., glucose value, including present glucose values, present glucose trend, and/or historical glucose values and trends), and other health-related information including heart rate, blood pressure, menstrual cycle, etc. For example, contextual data can include food intake (e.g., amount of carbs and/or total calories), physical activity (e.g., timing of activity or exercise, associated calories burned, etc.), the patient's location (e.g., at a restaurant, gym, home, etc.), the patient's mental state, and other data related to the patient's behavior and lifestyle. In some implementations, the learning dose calculator module 220 can determine a recommended dose of the medicine loaded in the pen device based on established clinical rules and/or aggregated data from larger populations (i.e. "crowdsourced" data), using patient-specific parameters such as weight, gender, ethnicity, and/or height (BMI), total daily dose, carb intake, physical activity, etc. In some implementations, the learning dose calculator module 220 is configured to base a dose calculation, at least in part, on the patient's reported A1C. For example, the learning dose calculator module 220 may adjust a target glucose value or `aggressiveness` of the dosing schedule based on A1C in the app (e.g. energy-adjustment) (see Saint et al. paragraphs 36, 56, 58 and 65).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Saint et al. within the systems/methods as taught by reference Bousamra with the motivation of providing a device ecosystem connection module that can be implemented to wirelessly sync the companion device to each of the other insulin devices, based on the capabilities of the insulin devices and when synced, the device ecosystem connection module allows the data and device setting parameters of the device to be accessible to other devices locally, and to a cloud server, thereby providing smart devices the capability to sync with a central data management server, which may be used by other device services including 3rd party servers (see Saint et al. paragraph 121).
Bousamra and Saint et al. fail to teach:
--for each of a plurality of Anti-Diabetes Medications (ADMs); and 
-- the therapy regimen when received by the patient device, causes the patient device to display the recommended ADMs and the recommended dosage for each recommended ADM on a patient interface executing on the patient device; 
-- wherein a magnitude of the adverse demerit numerical value increases when at least one of: the patient has a contraindicating condition for not recommending the corresponding available ADM: or the patient is taking a medication that adversely interacts with the corresponding available ADM.
Alferness teaches Type 2 diabetics often receive anti-diabetes and oral medications during the middle and end-stages of the disease.  Each such medication should also be identified to allow the management tool to project any effect on glycemic activity.  A patient may currently be taking medications in addition to insulin.  FIG. 14 is a diagram showing, by way of example, a screen shot of a graphical user interface 140 for specifying other medications for use in the graphical user interface 100 of FIG. 10.  Different medications 141 can be selected and, for ease of use and convenience, can be identified by generic name, brand name, or formulation.  As appropriate, the therapeutic effects, particularly as relating to blood glucose level and drug interactions of each medication can be factored into the model upon pressing of the "APPLY" button 142.  For example, pramlintide acetate, offered under the brand name Symlin, is prescribed to both Type 1 and Type 2 diabetics help lower postprandial blood glucose during the three hours following a meal.  Consequently, the blood glucose rise for a Type 1 diabetic would need to be adjusted to reflect the effects of the pramlintide acetate in light of a planned meal and dosed insulin.  Further logical control and display elements are possible (see paragraph(s) 82-83 and Claim 17). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Alferness with the systems/methods as taught by references Bousamra and Saint et al.  with the motivation of providing a system and method for interactively managing Type 2 diabetes on an individualized and patient-specific basis is provided for use at any time and in any place and for any diet under any metabolic circumstance (see Alferness paragraph 11).

As per Claim 2, Bousamra, Saint et al. and Alferness further teach a method of claim 1, wherein the patient information comprises at least one of: treatment preference information including at least one of a target glucose range for the patient, a target A1c value for the patient, a preferred minimum monthly treatment cost, or a preferred maximum monthly treatment cost; treatment guideline ratings each assigned by the patient that measures a subjective level of importance to the patient for a corresponding treatment guideline, the treatment guideline ratings including at least one of a cost rating, a body weight rating, a treatment regimen complexity rating, a treatment efficacy rating, a mealtime coverage needs rating, or a hypoglycemia rating; a current medications list including a list of medications and corresponding dosages the patient is currently prescribed; current medical conditions associated with the patient; permanent medical conditions associated with the patient; one or more glucose values for the patient measured by a glucometer or continuous glucose monitor in communication with the data processing hardware; or an Aric value for the patient (see Bousamra paragraph [92], …the one or more entry criterions 226 can be used to determine whether the patient meets the conditions to use the collection procedure by the processor 102 checking that, for example, the patient 12 meets the entry criterion 226 based on current age being in a range, HbA1c being in a range, that the patient has a particular disease, has had the disease over a minimum period of time, has a Body Mass Index (BMI) in a range, had a Fasting Plasma Glucose (FPG) in a range, had a particular drug sensitivity, is taking a particular drug, taking a particular drug dosage, meets one or more prerequisites of another structured collection procedure, has completed one or more of another structured collection procedure, does not have one or more particular pre-conditions, e.g., pregnant, not fasting, or contraindications, e.g., feeling ill, feverish, vomiting, etc.,… patient measures a glucose value indicating hypoglycemia…).
The obviousness of combining the teachings of Bousamra, Saint et al. and Alferness are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 4, Bousamra, Saint et al. and Alferness further teach a method of claim 1, wherein determining the adverse demerit numerical value comprises: 
--obtaining one or more contraindicating conditions associated with the corresponding available ADM based on the prescribing drug information and the published guidelines (see Bousamra paragraph(s) 91 and 111);
--obtaining a list of medications that interact with the corresponding available ADM based on the prescribing drug information (see Alferness paragraph(s) 82); 
--determining whether the patient currently has any of the contraindicating conditions associated with the corresponding available ADM based on the patient information, the patient information including lab results (i.e. HbA1c) associated with the patient (see Bousamra paragraph(s) 91-92 and 111);
--determining whether the patient is currently taking at least one of the medications that interact with the corresponding available ADM based on the patient information (see Alferness paragraph(s) 82), the patient information including a list of medications the patient is currently taking (see Bousamra paragraph(s) 91, wherein patient is taking a particular drug);
--assigning an adverse demerit increment value when the patient currently has any of the contraindicating conditions associated with the corresponding available ADM (see Bousamra paragraphs 4, 108, 118 and 230); 
--assigning the adverse demerit increment value when the patient is currently taking at least one of the medications that interact with the corresponding available ADM (see Bousamra paragraphs 4, 108, 118 and 230); and 
--determining the adverse demerit numerical value for the corresponding available ADM based on a sum of each assigned adverse demerit increment value (see Bousamra paragraphs 4, 108, 118 and 230).
The obviousness of combining the teachings of Bousamra, Saint et al. and Alferness are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 5, Bousamra, Saint et al. and Alferness further teach a method of claim 1, wherein determining the guideline demerit numerical value comprises: 
--obtaining treatment guideline ratings each assigned by the patient that measures a subjective level of importance to the patient for a corresponding treatment guideline, the treatment guideline ratings including at least one of a cost rating, a body weight rating, a treatment regimen complexity rating, a treatment efficacy rating, a mealtime coverage needs rating, or a hypoglycemia rating (see Bousamra paragraphs 4, 108, 118 and 230); 
--obtaining scaled guideline values for the corresponding available ADM based on the prescribing drug information and the published guidelines, each scaled guideline value associated with a corresponding treatment guideline rating (see Bousamra paragraphs 4, 108, 118 and 230); and 
for each treatment guideline rating, multiplying the treatment guideline rating times the corresponding scaled guideline value and a guideline demerit increment value (see Bousamra paragraphs 4, 108, 118 and 230).
The obviousness of combining the teachings of Bousamra, Saint et al. and Alferness are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 6, Bousamra, Saint et al. and Alferness further teach a method of claim 1, further comprising, for each of the available ADMs: 
--determining, by the data processing hardware, whether the patient is currently taking the corresponding available ADM based on the patient information, the patient information including a list of medications the patient is currently taking (see Bousamra paragraph 91, particular drug); 
--when the patient is currently taking the corresponding available ADM, assigning, by the data processing hardware, a low modified demerit numerical value to the corresponding available ADM (see Bousamra paragraph;264, adjust) and 
--adding, by the data processing hardware, the corresponding available ADM having the low modified demerit numerical value to the predetermined number of recommended ADMs (see Bousamra paragraph 196).
The obviousness of combining the teachings of Bousamra, Saint et al. and Alferness are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 7, Bousamra, Saint et al. and Alferness further teach a method of claim 1, further comprising, for each of the available ADMs: 
--obtaining, by the data processing hardware, a list of excluded ADMs that the patient is either allergic to or is excluded from the therapy regimen for the patient (see Alferness paragraph(s) 82-83 and Claim 17); 
--determining, by the data processing hardware, whether the corresponding available ADM is on the list of excluded ADMs (see Alferness paragraph(s) 82-83 and Claim 17); and 
when the corresponding available ADM is on the list of excluded ADMs: 
--assigning, by the data processing hardware, a high modified demerit numerical value to the corresponding available ADM (see Bousamra paragraph(s) 41 and 254, wherein "criteria" can mean one or more criterions, and can be at least one or more of a guideline(s), rule(s), characteristic(s), and dimension(s) used to judge whether one or more conditions are satisfied or met to begin, accept, and/or end one or more procedural steps, actions, and/or values); and 
replacing, by the data processing hardware, the total demerit numerical value for the corresponding available ADM with the assigned high modified demerit numerical value (see Bousamra paragraph(s) 41 and 254, wherein "criteria" can mean one or more criterions, and can be at least one or more of a guideline(s), rule(s), characteristic(s), and dimension(s) used to judge whether one or more conditions are satisfied or met to begin, accept, and/or end one or more procedural steps, actions, and/or values).
The obviousness of combining the teachings of Bousamra, Saint et al. and Alferness are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 9, Bousamra, Saint et al. and Alferness teach a method of claim 1, further comprising: 
--transmitting the recommended dosage for at least one of the recommended ADMs to an administration device associated with the recommended ADM and in communication with the data processing hardware, the administration device comprising (see Saint et al. paragraphs 36, 56, 58 and 65): 
--a doser (see Saint et al. paragraphs 36, 56, 58 and 65); and 
--an administration computing device in communication with the doser, the administration computing device configured to cause the doser to administer the recommended dosage to the patient (see Saint et al. paragraphs 36, 56, 58 and 65).
The obviousness of combining the teachings of Bousamra, Saint et al. and Alferness are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 11, Bousamra, Saint et al. and Alferness teach a method of claim 9, wherein the administration device comprises a smart pen including a cartridge containing the recommended ADM and the doser comprises a needle for insertion into the patient for administering the recommended ADM to the patient via the cartridge (see Saint et al. paragraphs 36, 56, 58 and 65).
The obviousness of combining the teachings of Bousamra, Saint et al. and Alferness are discussed in the rejection of claim 1, and incorporated herein.

Claim(s) 12-18, 20 and 22 is/are directed to a system. Claim(s) 12-18, 20 and 22 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1-2, 4-7,9 and 11 as taught by Bousamra, Saint et al. and Alferness. Claim(s) 12-18, 20 and 22 is/are therefore rejected for the same reasons as set forth above for Claim(s) 1-2, 4-7,9 and 11 respectively. 

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bousamra, Saint et al. and Alferness as applied to claims 1-2, 4-7, 9, 11-18, 20 and 22 above, and further in view of KNAPP et al. Pub. No.: US 20170232204 A1.

As per Claim 10, Bousamra, Saint et al. and Alferness fail to teach a method of claim 9, wherein the administration device comprises a smart pill bottle and the doser comprises a locking/dispensing mechanism configured dispense one or more ADM pills based on the recommended dosage.
KNAPP et al. teaches an adjustable locking hub can be incorporated into the open end of the pen cap to allow the cap to be easily secured to insulin pens with some variation in barrel diameter.  Systems according to the present invention may also incorporate smart oral medication devices.  Oral medication bottles, such as the one shown in FIG. 5, are outfitted with sensors to determine when the bottle moves, when the cap is removed, and how many pills are removed and taken by the patient.  Such a smart pill bottle 502 may include visual or audible indicators 504 on the bottle or cap to alert the user whenever an oral dose is needed.  The smart bottle 502 preferably includes a pressure sensor 506 to detect removal of pills by weight and a proximity sensor 508 to detect removal and replacement of the cap 510 (see KNAPP et al. paragraphs 29, 59, 78 and 99).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference KNAPP et al. with the systems/methods as taught by reference Bousamra, Saint et al. and Alferness with the motivation of a smart pen which provides step-by-step instructions for many procedures related to MDI therapy, thereby improve conformance to procedures and eliminate the need for the patient to carry or read instructions for use (see KNAPP et al. paragraph 10).
	
Claim(s) 21 is/are directed to a system. Claim(s) 21 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 10 as taught by Bousamra, Saint et al. and Alferness. Claim(s) 21 is/are therefore rejected for the same reasons as set forth above for Claim(s) 10 respectively. 

Response to Arguments
Applicant’s arguments filed March 8, 2022 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) In the instant case, independent claims 1 and 12 clearly fail to recite in a claim limitation any one of the judicial exceptions enumerated in the 2019 PEG. For instance, the independent claims do not recite a mental process because the independent claims, under their broadest reasonable interpretation, do not cover performance in the mind but for the recitation of generic computer components. For example, the “receiving, at the data processing hardware, exercise data obtained by a fitness tracker worn by the patient and in communication with the data processing hardware, the exercise data indicating a number of calories burned by the patient” step requires action by one or more processors that cannot be practically applied in the mind. The recited step includes a fitness tracker worn by the patient for obtaining exercise data that indicates a number of calories burned by the patient, which requires at least one or more sensors and one or more processors to obtain the exercise data indicating calories burned by the patient. Furthermore, receiving exercise data from a fitness tracker associated with the patient, and in communication with the data processing hardware, requires a communication channel and interface between the data processing hardware and the fitness tracker. Thus, the step of “receiving, at the data processing hardware, exercise data obtained by fitness tracker worn by the patient and in communication with the data processing hardware, the exercise data indicating an amount of calories burned by the patient” requires one or more sensors, one or more processors, and communication channels and interfaces to carry-out steps of obtaining the exercise data by the fitness tracker and transmitting the exercise data to the data processing hardware which cannot be practically applied in the mind.
In the Response to Arguments section on pages 17 and 18 of the Office Action, the Examiner has ignored the foregoing limitations and has failed to articulate how such steps would be performed in the mind. Instead, the statements are made that the “Examiner respectfully disagrees” and that “the claims lack limitations that are indicative of an inventive concept (aka “significantly more’)”. In fact, and in support of rejecting the claims as being patent ineligible, the Examiner states “[t]o conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g., computer) to do what they ar made to do with no technological improvement”. Applicant respectfully submits that this assertion made by the Examiner does not make any sense for at least the reasoning that nowhere does the claimed invention recite any limitations directed toward artificial intelligence, machine learning, or neural networks. See page 17 of the Office Action. At the very least, this conclusory language is insufficient to support a rejection under 35 U.S.C. § 101, and, at most, there is no explanation for how this step is performed in the mind simply because it cannot be performed in the mind. As set forth above, this step requires one or more sensors, one or more processors, and communication interfaces to carry-out steps of obtaining the exercise data by fitness tracker and transmitting the exercise data to the data processing hardware which cannot be practically applied in the mind.
Furthermore, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite any mathematical concepts, such as mathematical relationships, mathematical formulas or equations, or mathematical calculations. Accordingly, as independent claims 1 and 12 fail to recite subject matter in any one of the three enumerated groupings, independent claims 1 and 12 fail to be directed toward an abstract idea, and are therefore patent eligible at Prong One of revised step 2A of the 2019 PEG.
Additionally, the 2019 PEG includes a revised procedure that focuses on two aspects: (1) whether the claim recites a judicial exception; and (2) whether a recited judicial exception is integrated into a practical application of that exception. When the recited judicial exception is integrated into a practical application of that exception, then the claim is eligible at Prong Two of revised Step 2A even though the recitation of the judicial exception is found at Prong One. The following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application: e an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; e an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; e an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; e an additional element effects a transformation or reduction of a particular article to a different state or thing; and e an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In the instant case, and for the sake of argument only, even if the claimed invention were directed toward an abstract idea (which Applicant does not acquiesce), the claimed invention would still be patent eligible because the judicial exception is integrated into a practical application by reciting additional elements. For instance, the claimed limitations of transmitting a therapy regimen from the data processing hardware to a patient device associated with the patient and in communication with the data processing hardware via a network and causing the patient device to display the recommended ADMs and the recommended dosage for each recommended ADM on a patient interface executing on the patient device recite a particular machine (i.e., patient interface executing on the patient device) that is integral to the claim and implements any alleged judicial exception with the particular machine. In fact, by displaying the recommended ADMs and the recommended dosage for each recommended ADM on a patient interface, the patient interface effects a transformation to a different state, e.g., by displaying the list of relevant ADM therapies. Moreover, the claimed invention further recites the step of receiving exercise data obtained by a fitness tracker worn by the patient and in communication with the data processing hardware. Here, the exercise data indicates the calories burned by the patient for use in determining an energy-adjusted Alc value for determining the recommended dosage for each recommended ADM. That is, the patient does not have to perform any mental calculations to estimate how many calories the patient burned during exercise which would not only be an arduous undertaking for the patient, would also be less accurate than a fitness tracker using sensors to extract calories burned. Thus, the claimed invention recites another particular machine (i.e., the fitness tracker) that is integral to the claim and implements any alleged judicial exception with the particular machine.
In fact, the determining of the energy-adjusted Alc value for determining the recommended dosage for each recommended ADM an additional element reflects an improvement to the technical field of Diabetes management. For instance, Paragraph [0053] of the originally field specification describes excess or deficit of caloric energy would cause an increase or decrease in the Hemoglobin Alc of the patient 10, which is monitored as an indicator, while Paragraph [0108] discloses energy-based dose adjustment may change a dosing for each recommended ADM based on an exercise regimen for the patient 10.
Finally, and similar to claim 3 of Example 46 provided in the October 2019 Update: Subject Matter Eligibility (the “October 2019 Update”) at Appendix 1, where step (d) was found to add a meaningful limitation in that it employs information provided by a judicial exception (mental process of whether an animal is exhibiting an aberrant behavioral pattern) to operate a gate control mechanism and route animals so that a farmer does not have to visually evaluate processing sending a control signal to a sorting gate, the steps of receiving exercise data obtained by a fitness tracker worn by the patient that indicates the calories burned by the patient for use in determining an energy-adjusted Alc value to calculate the recommended dosage for each recommended ADM and then transmitting a therapy regimen to a patient device associated with the patient, the therapy regimen when received by the patient device causing the patient device to display the recommended ADMs and the recommended dosage for each recommended ADM on a patient interface executing on the patient device also recites an additional element that applies the judicial exception in a meaningful way that goes beyond generally linking the use of the judicial exception to a particular technological environment. Specifically, these additional elements add meaningful limitations in that exercise data is leveraged from a fitness tracker so that an energy-adjusted Alc value can be used to optimize recommended dosage calculations that are ultimately sent to the patient device and displayed so that the patient knows the recommended dosage for each ADM the patient needs to administer for regulating his/her blood glucose levels. During exercise, a diabetic person can experience hypoglycemia, which, in some instances, can be extremely dangerous. The patient’s current Alc value would not account for when the patient is exercising, thereby leading to recommended dosages for each ADM that could lead to the patient experiencing hypoglycemia. As such, the claimed invention recites additional elements that apply any alleged judicial exception in a meaningful way by obtaining exercise data from a fitness tracker to determine the energy-adjusted Alc value seamlessly so that the recommended dosages for each ADM the patient is to administer take in to account how strenuous the patient is exercising to mitigate hypoglycemia events, and thereby prevent life-threatening situations. As such, the claim as a whole is more than a drafting effort designed to monopolize the exception.
The 2019 PEG applies to all applications, and to all patents resulting from applications, filed before, on, or after the January 7, 2019 date of publication in the Federal Register. Accordingly, Applicant respectfully submits that the pending claims are directed to statutory subject matter and satisfy the requirements of 35 U.S.C. §101 for at least the preceding reasons
(2) For at least the stated reasons, Applicant respectfully submits that claims 1 and 12 patentably define over Bousamra, Alferness, and Saint, separately and in combination, because the references fail to disclose or suggest, receiving, at the data processing hardware, exercise data obtained by a fitness tracker worn by the patient and in communication with the data processing hardware, the exercise data indicating a number of calories burned by the patient and determining, by the data processing hardware, an energy-adjusted Alc value based on a function of the current Alc value of the patient, the number of calories burned by the patient, and the current weight of the patient, the energy-adjusted Alc value being different than the current hemoglobin Alc value of the patient. Because “[a] reference is only good for what it clearly and definitely discloses,” a person of ordinary skill in the art would not have been led by the cited references, individually or in combination, to arrive at the claimed invention, because the references fail to disclose all of the claimed limitations. Jn re Hughes, 145 U.S.P.Q. 467, 471 (C.C.P.A. 1965); In re Moreton, 129 U.S.P.Q. 227, 230 (C.C.P.A. 1961). Accordingly, Applicant respectfully submits that claims 1 and 12, and any claims depending therefrom, are patentably distinct over the art of record. Applicant respectfully requests reconsideration of the pending claims and a notice of allowance.
In response to argument (1), Examiner respectfully disagrees. The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. As written, Claim 1 recites limitations that use claimed techniques that are inherently associated with and dependent on artificial intelligence. Incorporating these elements are simply ways to make the analysis more efficient by using at least said artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement. If the additional elements were removed, the claim would merely claim:
 -obtaining, prescribing drug information and published guidelines for each of a plurality of Anti-Diabetes Medications (ADMs) available for managing glucose levels in outpatients that either have Diabetes or are at risk of developing Diabetes. The context of this limitation encompasses the user manually retrieving information.
-receiving, patient information associated with a patient seeking selection and dosing of one or more of the available ADMs. The context of this limitation encompasses the user manually retrieving information.
-determining, an adverse demerit numerical value based on a predetermined adverse demerit increment value assigned to the adverse demerit numerical value by a healthcare provider (HCP) of the patient, a guideline demerit numerical value based on a predetermined guideline demerit increment value assigned to the guideline demerit numerical value by the HCP of the patient, and an instruction demerit numerical value based on a predetermined instruction demerit increment value assigned to the instruction demerit numerical value by the HCP of the patient, wherein the adverse demerit numerical value increments by the adverse demerit increment value when at least one of: the patient has a contraindicating condition for not recommending the corresponding available ADM; or the patient is taking a medication that adversely interacts with the corresponding available ADM. The context of this limitation encompasses concepts performed in the human mind such as an observation, evaluation, judgment, opinion, wherein claimed values are predetermined or determined based on predetermined and newly gathered/calculated data. 
-determining, a total demerit numerical value by summing the adverse demerit numerical value, the guideline demerit numerical value, and the instruction demerit numerical value. The context of this limitation encompasses concepts performed in the human mind such as an observation, evaluation, judgment, opinion, wherein claimed values are predetermined or determined based on predetermined and newly gathered/calculated data. 
-ordering, the total demerit numerical values in numerical order for the available ADMs from the lowest total demerit numerical value to the highest total demerit numerical value. The context of this limitation encompasses the user manually arranging information numerical order.
-selecting, a predetermined number of recommended ADMs associated with the lowest total demerit numerical values from the plurality of available ADMs. The context of this limitation encompasses the user manually choosing wanted information.

-receiving, exercise data obtained by a fitness tracker worn by the patient, the exercise data indicating a number of calories burned by the patient. The context of this limitation encompasses the user manually retrieving calories burned information. Calculating daily calorie burn for men: 66 + (6.2 x weight) + (12.7 x height) – (6.76 x age). For women: 655.1 + (4.35 x weight) + (4.7 x height) – (4.7 x age). As stated above, these claimed techniques that are inherently associated with and dependent on artificial intelligence. Incorporating these elements are simply ways to make the analysis more efficient by using at least said artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement. Although, transmitting the information via the web network for example, may be more efficient, the same results can be obtained with pen and paper without.
-determining, an energy-adjusted Alc value based on a function of the current hemoglobin Alc value of the patient, the number of calories burned by the patient, and the current weight of the patient, the energy-adjusted Alc value being different than the current hemoglobin Alc value of the patient. The context of this limitation encompasses the user manually calculating values using equation on page 37 of specification using inputs based on known and/or gathered information that is taught by Bousamra, Saint et al. and Alferness or is taught as being predetermined data.
-determining and transmitting, a recommended dosage for each recommended ADM based on the patient information, the energy-adjusted Alc value, the prescribing drug information, and the published guidelines. The context of this limitation encompasses concepts performed in the human mind such as an observation, evaluation, judgment, opinion, wherein claimed values are predetermined or determined based on predetermined and newly gathered/calculated data.
In response to argument (2), Examiner respectfully disagrees. As cited in previous office action, Saint et al. teaches pen 10 is configured in communication with a user's mobile computing and communication device 5, e.g., such as the user's smartphone, tablet, and/or wearable computing device, such as a smartwatch, smartglasses, etc., and/or a user's laptop and/or desktop computer, a smart television, or network-based server computer. In some example embodiments of the app resident on the companion device 5, the learning dose calculator module 220 is configured to receive and process health data and user contextual data to calculate a time-relevant and circumstance-relevant dose amount that the system recommends to the patient to dose.  For example, the health data can include information pertaining to the medicine to dose (e.g., type of medicine in the pen device 10 to dose (ADMs), such as type of insulin; previous amount or amounts dosed, such as last dose or a historical dose; and/or other medicines used by the patient), information pertaining to a measured analyte (e.g., glucose value, including present glucose values, present glucose trend, and/or historical glucose values and trends), and other health-related information including heart rate, blood pressure, menstrual cycle, etc. For example, contextual data can include food intake (e.g., amount of carbs and/or total calories), physical activity (e.g., timing of activity or exercise, associated calories burned, etc.), the patient's location (e.g., at a restaurant, gym, home, etc.), the patient's mental state, and other data related to the patient's behavior and lifestyle. In some implementations, the learning dose calculator module 220 can determine a recommended dose of the medicine loaded in the pen device based on established clinical rules and/or aggregated data from larger populations (i.e. "crowdsourced" data), using patient-specific parameters such as weight, gender, ethnicity, and/or height (BMI), total daily dose, carb intake, physical activity, etc. In some implementations, the learning dose calculator module 220 is configured to base a dose calculation, at least in part, on the patient's reported A1C. For example, the learning dose calculator module 220 may adjust a target glucose value or `aggressiveness` of the dosing schedule based on A1C in the app (e.g. energy-adjustment) (see Saint et al. paragraphs 36, 56, 58 and 65).
All data provided by Saint et al. is used to calculated all and any data claimed in limitations above. As stated in the 35 U.S.C. 112 arguments, in the instant case, Applicant respectfully submits that a person having ordinary skill in the art would have unequivocally understood, at the time the present application was filed, that the “teaching of Saint et al.” implicitly and inherently teaches the claimed limitation “the energy- adjusted Alc value”. For instance, “Applicant specification” Paragraph [0105] discloses that a current Alc value 632 may be obtained from the current labs table 470. “Applicant specification” Paragraph [0105] further discloses determining an energy-adjusted Alc value 611 by adjusting the current Alc value 632 based on fitness-related data received from the patient devices. All of which is taught by Saint et al. using at least the calculator module configured to receive and process health data and user contextual data to calculate a time-relevant and circumstance-relevant dose amount that the system recommends to the patient to dose.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiquette et al. WO2013177656; Providing formulations, pharmaceutical compositions, devices and other products of manufacture comprising a therapeutically effective mixture of an insulin and methods for making use of them.
Searle et al. Pub. No.: US 20170286638 Al; A device for capturing delivered dose information, the device including a medication delivery device, a dose information capture device adapted to be attached to the medication delivery device, and a sensor element adapted to be attached to the medication delivery device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.       
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/Examiner, Art Unit 3626  


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626